Case 2:20-mj-05304-DMF Document 45 Filed 02/03/21 Page 1 of 4
                                                                AO 136
                                                                                                    CERTIFICATE OF GOOD STANDING
                                                                                           UNITED STATES DISTRICT COURT
Case 2:20-mj-05304-DMF Document 45 Filed 02/03/21 Page 2 of 4




                                                                                                               District of Utah
                                                                         I, D. Mark Jones, Clerk of the United States District Court, District of Utah,
                                                                         certify that
                                                                                                         Patrick E. Johnson
                                                                         Bar # 10771, was duly admitted to practice in this Court on 10/12/2005, and is in good standing as
                                                                         a member of the bar of this Court.
                                                                                                                                       D. Mark Jones
                                                                                                                                       Clerk
                                                                         Dated at Salt Lake City, Utah
                                                                         on January 22, 2021
                                                                                                                                       (By) Deputy Clerk
Case 2:20-mj-05304-DMF Document 45 Filed 02/03/21 Page 3 of 4
Case 2:20-mj-05304-DMF Document 45 Filed 02/03/21 Page 4 of 4
